
	
		II
		110th CONGRESS
		1st Session
		S. 1293
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend titles 10 and 38, United States
		  Code, to improve educational assistance for members and former members of the
		  Armed Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Education and Vocational
			 Benefits Improvement Act of 2007.
		2.Temporary expansion of courses for which
			 accelerated payment of educational assistance may be made
			(a)Accelerated payment under Montgomery GI
			 bill for certain short-term programs
				(1)In generalSection 3014A of title 38, United States
			 Code, is amended—
					(A)in subsection (b)—
						(i)by striking who is— and
			 inserting who—;
						(ii)by striking paragraph (1) and inserting the
			 following new paragraph (1):
							
								(1)(A)is enrolled in an approved program of
				education that leads to employment in a high technology occupation in a high
				technology industry (as determined pursuant to regulations prescribed by the
				Secretary); or
									(B)during the period beginning on October 1,
				2008, and ending on September 30, 2012, first enrolls in any other approved
				program of education not exceeding two years in duration and not leading to an
				associate, bachelors, masters, or other degree, subject to subsection (h);
				and
									;
				and
						(iii)in paragraph (2), by inserting
			 is before charged; and
						(B)by adding at the end the following new
			 subsection:
						
							(h)The aggregate amount of basic educational
				assistance payable under this section in any fiscal year for enrollments
				covered by subsection (b)(1)(B) may not exceed
				$3,000,000.
							.
					(2)Conforming amendmentSuch section is further amended in the
			 heading by striking leading
			 to employment in high technology occupation in high technology
			 industry.
				(3)Clerical amendmentThe table of sections at the beginning of
			 chapter 30 of such title is amended in the item relating to section 3014A by
			 striking leading to employment in high technology occupation in high
			 technology industry.
				(b)Accelerated payment of survivors’ and
			 dependents’ educational assistance
				(1)In GeneralSubchapter IV of chapter 35 of such title
			 is amended by inserting after section 3532 the following new section:
					
						3532A.Accelerated payment of educational
				assistance allowance
							(a)The educational assistance allowance
				payable under section 3531 of this title with respect to an eligible person
				described in subsection (b) may, upon the election of such eligible person, be
				paid on an accelerated basis in accordance with this section.
							(b)An eligible person described in this
				subsection is an individual who—
								(1)during the period beginning on October 1,
				2008, and ending on September 30, 2012, first enrolls in an approved program of
				education not exceeding two years in duration and not leading to an associate,
				bachelors, masters, or other degree, subject to subsection (h); and
								(2)is charged tuition and fees for the program
				of education that, when divided by the number of months (and fractions thereof)
				in the enrollment period, exceeds the amount equal to 200 percent of the
				monthly rate of educational assistance allowance otherwise payable with respect
				to the individual under section 3531 of this title.
								(c)(1)The amount of the accelerated payment of
				educational assistance payable with respect to an eligible person making an
				election under subsection (a) for a program of education shall be the lesser
				of—
									(A)the amount equal to 60 percent of the
				established charges for the program of education; or
									(B)the aggregate amount of educational
				assistance allowance to which the individual remains entitled under this
				chapter at the time of the payment.
									(2)In this subsection, the term
				established charges, in the case of a program of education, means
				the actual charges (as determined pursuant to regulations prescribed by the
				Secretary) for tuition and fees which similarly circumstanced individuals who
				are not eligible for benefits under this chapter and who are enrolled in the
				program of education would be required to pay. Established charges shall be
				determined on the following basis:
									(A)In
				the case of an individual enrolled in a program of education offered on a term,
				quarter, or semester basis, the tuition and fees charged the individual for the
				term, quarter, or semester.
									(B)In
				the case of an individual enrolled in a program of education not offered on a
				term, quarter, or semester basis, the tuition and fees charged the individual
				for the entire program of education.
									(3)The educational institution providing the
				program of education for which an accelerated payment of educational assistance
				allowance is elected by an eligible person under subsection (a) shall certify
				to the Secretary the amount of the established charges for the program of
				education.
								(d)An accelerated payment of educational
				assistance allowance made with respect to an eligible person under this section
				for a program of education shall be made not later than the last day of the
				month immediately following the month in which the Secretary receives a
				certification from the educational institution regarding—
								(1)the person’s enrollment in and pursuit of
				the program of education; and
								(2)the amount of the established charges for
				the program of education.
								(e)(1)Except as provided in paragraph (2), for
				each accelerated payment of educational assistance allowance made with respect
				to an eligible person under this section, the person’s entitlement to
				educational assistance under this chapter shall be charged the number of months
				(and any fraction thereof) determined by dividing the amount of the accelerated
				payment by the full-time monthly rate of educational assistance allowance
				otherwise payable with respect to the person under section 3531 of this title
				as of the beginning date of the enrollment period for the program of education
				for which the accelerated payment is made.
								(2)If the monthly rate of educational
				assistance allowance otherwise payable with respect to an eligible person under
				section 3531 of this title increases during the enrollment period of a program
				of education for which an accelerated payment of educational assistance
				allowance is made under this section, the charge to the person’s entitlement to
				educational assistance under this chapter shall be determined by prorating the
				entitlement chargeable, in the manner provided for under paragraph (1), for the
				periods covered by the initial rate and increased rate, respectively, in
				accordance with regulations prescribed by the Secretary.
								(f)The Secretary may not make an accelerated
				payment of educational assistance allowance under this section for a program of
				education with respect to an eligible person who has received an advance
				payment under section 3680(d) of this title for the same enrollment
				period.
							(g)The Secretary shall prescribe regulations
				to carry out this section. The regulations shall include requirements,
				conditions, and methods for the request, issuance, delivery, certification of
				receipt and use, and recovery of overpayment of an accelerated payment of
				educational assistance allowance under this section. The regulations may
				include such elements of the regulations prescribed under section 3014A of this
				title as the Secretary considers appropriate for purposes of this
				section.
							(h)The aggregate amount of educational
				assistance payable under this section in any fiscal year for enrollments
				covered by subsection (b)(1) may not exceed
				$1,000,000.
							.
				(2)Clerical AmendmentThe table of sections at the beginning of
			 chapter 35 of such title is amended by inserting after the item relating to
			 section 3532 the following new item:
					
						
							3532A. Accelerated payment of
				educational assistance
				allowance.
						
						.
				(c)Accelerated payment of educational
			 assistance for members of the Selected Reserve
				(1)In GeneralChapter 1606 of title 10, United States
			 Code, is amended by inserting after section 16131 the following new
			 section:
					
						16131A.Accelerated payment of educational
				assistance
							(a)The educational assistance allowance
				payable under section 16131 of this title with respect to an eligible person
				described in subsection (b) may, upon the election of such eligible person, be
				paid on an accelerated basis in accordance with this section.
							(b)An eligible person described in this
				subsection is a person entitled to educational assistance under this chapter
				who—
								(1)during the period beginning on October 1,
				2008, and ending on September 30, 2012, first enrolls in an approved program of
				education not exceeding two years in duration and not leading to an associate,
				bachelors, masters, or other degree, subject to subsection (g); and
								(2)is charged tuition and fees for the program
				of education that, when divided by the number of months (and fractions thereof)
				in the enrollment period, exceeds the amount equal to 200 percent of the
				monthly rate of educational assistance allowance otherwise payable with respect
				to the person under section 16131 of this title.
								(c)(1)The amount of the accelerated payment of
				educational assistance payable with respect to an eligible person making an
				election under subsection (a) for a program of education shall be the lesser
				of—
									(A)the amount equal to 60 percent of the
				established charges for the program of education; or
									(B)the aggregate amount of educational
				assistance allowance to which the person remains entitled under this chapter at
				the time of the payment.
									(2)In this subsection, the term
				established charges, in the case of a program of education, means
				the actual charges (as determined pursuant to regulations prescribed by the
				Secretary of Veterans Affairs) for tuition and fees which similarly
				circumstanced individuals who are not eligible for benefits under this chapter
				and who are enrolled in the program of education would be required to pay.
				Established charges shall be determined on the following basis:
									(A)In
				the case of a person enrolled in a program of education offered on a term,
				quarter, or semester basis, the tuition and fees charged the individual for the
				term, quarter, or semester.
									(B)In
				the case of a person enrolled in a program of education not offered on a term,
				quarter, or semester basis, the tuition and fees charged the individual for the
				entire program of education.
									(3)The educational institution providing the
				program of education for which an accelerated payment of educational assistance
				allowance is elected by an eligible person under subsection (a) shall certify
				to the Secretary of Veterans Affairs the amount of the established charges for
				the program of education.
								(d)An accelerated payment of educational
				assistance allowance made with respect to an eligible person under this section
				for a program of education shall be made not later than the last day of the
				month immediately following the month in which the Secretary of Veterans
				Affairs receives a certification from the educational institution
				regarding—
								(1)the person’s enrollment in and pursuit of
				the program of education; and
								(2)the amount of the established charges for
				the program of education.
								(e)(1)Except as provided in paragraph (2), for
				each accelerated payment of educational assistance allowance made with respect
				to an eligible person under this section, the person’s entitlement to
				educational assistance under this chapter shall be charged the number of months
				(and any fraction thereof) determined by dividing the amount of the accelerated
				payment by the full-time monthly rate of educational assistance allowance
				otherwise payable with respect to the person under section 16131 of this title
				as of the beginning date of the enrollment period for the program of education
				for which the accelerated payment is made.
								(2)If the monthly rate of educational
				assistance allowance otherwise payable with respect to an eligible person under
				section 16131 of this title increases during the enrollment period of a program
				of education for which an accelerated payment of educational assistance
				allowance is made under this section, the charge to the person’s entitlement to
				educational assistance under this chapter shall be determined by prorating the
				entitlement chargeable, in the manner provided for under paragraph (1), for the
				periods covered by the initial rate and increased rate, respectively, in
				accordance with regulations prescribed by the Secretary of Veterans
				Affairs.
								(f)The Secretary of Veterans Affairs shall
				prescribe regulations to carry out this section. The regulations shall include
				requirements, conditions, and methods for the request, issuance, delivery,
				certification of receipt and use, and recovery of overpayment of an accelerated
				payment of educational assistance allowance under this section. The regulations
				may include such elements of the regulations prescribed under section 3014A of
				title 38 as the Secretary of Veterans Affairs considers appropriate for
				purposes of this section.
							(g)The aggregate amount of educational
				assistance payable under this section in any fiscal year for enrollments
				covered by subsection (b)(1) may not exceed
				$2,000,000.
							.
				(2)Clerical AmendmentThe table of sections at the beginning of
			 chapter 1606 of such title is amended by inserting after the item relating to
			 section 16131 the following new item:
					
						
							16131A. Accelerated payment of
				educational
				assistance.
						
						.
				(d)Accelerated payment of educational
			 assistance for Reserve component members supporting contingency operations and
			 other operations
				(1)In GeneralChapter 1607 of title 10, United States
			 Code, is amended by inserting after section 16162 the following new
			 section:
					
						16162A.Accelerated payment of educational
				assistance
							(a)The educational assistance allowance
				payable under section 16162 of this title with respect to an eligible member
				described in subsection (b) may, upon the election of such eligible member, be
				paid on an accelerated basis in accordance with this section.
							(b)An eligible member described in this
				subsection is a member of a reserve component entitled to educational
				assistance under this chapter who—
								(1)during the period beginning on October 1,
				2008, and ending on September 30, 2012, first enrolls in an approved program of
				education not exceeding two years in duration and not leading to an associate,
				bachelors, masters, or other degree, subject to subsection (g); and
								(2)is charged tuition and fees for the program
				of education that, when divided by the number of months (and fractions thereof)
				in the enrollment period, exceeds the amount equal to 200 percent of the
				monthly rate of educational assistance allowance otherwise payable with respect
				to the member under section 16162 of this title.
								(c)(1)The amount of the accelerated payment of
				educational assistance payable with respect to an eligible member making an
				election under subsection (a) for a program of education shall be the lesser
				of—
									(A)the amount equal to 60 percent of the
				established charges for the program of education; or
									(B)the aggregate amount of educational
				assistance allowance to which the member remains entitled under this chapter at
				the time of the payment.
									(2)In this subsection, the term
				established charges, in the case of a program of education, means
				the actual charges (as determined pursuant to regulations prescribed by the
				Secretary of Veterans Affairs) for tuition and fees which similarly
				circumstanced individuals who are not eligible for benefits under this chapter
				and who are enrolled in the program of education would be required to pay.
				Established charges shall be determined on the following basis:
									(A)In
				the case of a member enrolled in a program of education offered on a term,
				quarter, or semester basis, the tuition and fees charged the member for the
				term, quarter, or semester.
									(B)In
				the case of a member enrolled in a program of education not offered on a term,
				quarter, or semester basis, the tuition and fees charged the member for the
				entire program of education.
									(3)The educational institution providing the
				program of education for which an accelerated payment of educational assistance
				allowance is elected by an eligible member under subsection (a) shall certify
				to the Secretary of Veterans Affairs the amount of the established charges for
				the program of education.
								(d)An accelerated payment of educational
				assistance allowance made with respect to an eligible member under this section
				for a program of education shall be made not later than the last day of the
				month immediately following the month in which the Secretary of Veterans
				Affairs receives a certification from the educational institution
				regarding—
								(1)the member’s enrollment in and pursuit of
				the program of education; and
								(2)the amount of the established charges for
				the program of education.
								(e)(1)Except as provided in paragraph (2), for
				each accelerated payment of educational assistance allowance made with respect
				to an eligible member under this section, the member’s entitlement to
				educational assistance under this chapter shall be charged the number of months
				(and any fraction thereof) determined by dividing the amount of the accelerated
				payment by the full-time monthly rate of educational assistance allowance
				otherwise payable with respect to the member under section 16162 of this title
				as of the beginning date of the enrollment period for the program of education
				for which the accelerated payment is made.
								(2)If the monthly rate of educational
				assistance allowance otherwise payable with respect to an eligible member under
				section 16162 of this title increases during the enrollment period of a program
				of education for which an accelerated payment of educational assistance
				allowance is made under this section, the charge to the member’s entitlement to
				educational assistance under this chapter shall be determined by prorating the
				entitlement chargeable, in the manner provided for under paragraph (1), for the
				periods covered by the initial rate and increased rate, respectively, in
				accordance with regulations prescribed by the Secretary of Veterans
				Affairs.
								(f)The Secretary of Veterans Affairs shall
				prescribe regulations to carry out this section. The regulations shall include
				requirements, conditions, and methods for the request, issuance, delivery,
				certification of receipt and use, and recovery of overpayment of an accelerated
				payment of educational assistance allowance under this section. The regulations
				may include such elements of the regulations prescribed under section 3014A of
				title 38 as the Secretary of Veterans Affairs considers appropriate for
				purposes of this section.
							(g)The aggregate amount of educational
				assistance payable under this section in any fiscal year for enrollments
				covered by subsection (b)(1) may not exceed
				$1,000,000.
							.
				(2)Clerical AmendmentThe table of sections at the beginning of
			 chapter 1607 of such title is amended by inserting after the item relating to
			 section 16162 the following new item:
					
						
							16162A. Accelerated payment of
				educational
				assistance.
						
						.
				(e)Effective
			 DateThe amendments made by
			 this section shall take effect on October 1, 2008.
			3.Enhancement of educational assistance for
			 Reserve component members supporting contingency operations and other
			 operations
			(a)Assistance for three years cumulative
			 serviceSubsection (c)(4)(C)
			 of section 16162 of title 10, United States Code, is amended by striking
			 for two continuous years or more. and inserting “for—
				
					(i)two continuous years or more; or
					(ii)an aggregate of three years or
				more.
					.
			(b)Contributions for increased amount of
			 educational assistance
				(1)In generalSuch section is further amended by adding
			 at the end the following new subsection:
					
						(f)Contributions for increased amount of
				educational assistance(1)(A)Any individual eligible for educational
				assistance under this section may contribute amounts for purposes of receiving
				an increased amount of educational assistance as provided for in paragraph
				(2).
								(B)An individual covered by subparagraph (A)
				may make the contributions authorized by that subparagraph at any time while a
				member of a reserve component, but not more frequently than monthly.
								(C)The total amount of the contributions made
				by an individual under subparagraph (A) may not exceed $600. Such contributions
				shall be made in multiples of $20.
								(D)Contributions under this subsection shall
				be made to the Secretary concerned. Such Secretary shall deposit any amounts
				received as contributions under this subsection into the Treasury as
				miscellaneous receipts.
								(2)Effective as of the first day of the
				enrollment period following the enrollment period in which an individual makes
				contributions under paragraph (1), the monthly amount of educational assistance
				allowance applicable to such individual under this section shall be the monthly
				rate otherwise provided for under subsection (c) increased by—
								(A)an
				amount equal to $5 for each $20 contributed by such individual under paragraph
				(1) for an approved program of education pursued on a full-time basis;
				or
								(B)an
				appropriately reduced amount based on the amount so contributed as determined
				under regulations that the Secretary of Veterans Affairs shall prescribe, for
				an approved program of education pursued on less than a full-time
				basis.
								.
				
